Case: 10-20731     Document: 00511611374         Page: 1     Date Filed: 09/23/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 23, 2011
                                     No. 10-20731
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JESUS EMILIO RIVERA-PINON, also known as El Charrito,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:93-CR-167-7


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Jesus Emilio Rivera-Pinon (Rivera)
has moved for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Rivera has filed a response. We have reviewed counsel’s brief and
the relevant portions of the record reflected therein, as well as Rivera’s response.
We concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review. Accordingly, counsel’s motion for leave to withdraw

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 10-20731   Document: 00511611374    Page: 2   Date Filed: 09/23/2011

                               No. 10-20731

is GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2. All other outstanding motions
are DENIED.




                                     2